Name: Council Regulation (EEC) No 317/93 of 9 February 1993 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 Avis juridique important|31993R0317Council Regulation (EEC) No 317/93 of 9 February 1993 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat Official Journal L 037 , 13/02/1993 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 48 P. 0086 Swedish special edition: Chapter 3 Volume 48 P. 0086 COUNCIL REGULATION (EEC) No 317/93 of 9 February 1993 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeatTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (1), and in particular Article 2 (2) thereof,Having regard to the proposal from the Commission,Whereas Regulation (EEC) No 1906/90 (2) lays down certain marketing standards for poultrymeat;Whereas the definitions of poultrymeat contained in Regulation (EEC) No 1906/90 should be amended so as to exclude all types of poultrymeat preparations;Whereas, in order to take due account of the conditions for poultrymeat marketing at retail trade level, Member States should be permitted to lay down specific temperature requirements for the cutting and storage of fresh poultrymeat in the retail trade,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1906/90 is hereby amended as follows:'1. "poultrymeat" means: poultrymeat suitable for human consumption, which has not undergone any treatment other than cold treatment;'2. Article 2, point 5, shall be replaced by the following:'5. "fresh poultrymeat" means: poultrymeat not stiffened by the cooling process, which is to be kept at a temperature not below - 2 °C and not higher than 4 °C at any time; however, Member States may fix different temperature requirements for the cutting and storage of fresh poultrymeat performed in retail shops or in premises adjacent to sales points, where the cutting and storage are performed solely for the purpose of supplying the consumer directly on the spot;'.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communites.However, the provisions of Article 1, point 1, shall enter into force on 1 January 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 February 1993.For the CouncilThe PresidentB. WESTH(1) OJ No L 282, 1. 11. 1975, p. 77. Regulation as last amended by Regulation (EEC) No 1235/89 (OJ No L 128, 11. 5. 1989, p. 29).(2) OJ No L 173, 6. 7. 1990, p. 1.